DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
Status of Claims
Claims 1-15 were previously pending and subject to a Final Action, hereinafter “the Final Action,” dated August 9, 2021. In the response submitted on November 3, 2021, claims 1, 3, 4, 6, and 7 were amended, claims 2, 8-12, 14, and 15 were cancelled, and claim 16 was added. Therefore, claims 1, 3-7, 13, and 16 are currently pending and subject to the following Non-Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on November 3, 2021. 
Applicant’s response concerning the previous objection to claim 10 has been fully considered and found persuasive in view of the amended claims. 
Applicant’s response concerning the previous rejection of claim 12 under 35 U.S.C. § 112(d) has been fully considered and found persuasive in view of the amended claims. 
Applicant’s arguments on pages 7 and 8 of the Response, concerning the previous rejection of claims 1-15 under 35 U.S.C. § 101 have been fully considered but are not found persuasive. 
Regarding Step 2A—Prong I, Examiner submits that the claims as a whole and combination thereof recite an abstract idea of protecting privacy of a user by preventing unnecessary location information of their vehicle to distributed to parcel delivery companies. (PG Pub Specification, ¶ [0005]). Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
notify…a carrier who collects or delivers a package…information on a collection/delivery area where a utilizer who requests collection or delivery of the package wants the package to be collected or delivered;
detect that a delivery vehicle by which the carrier…collects or delivers the package has moved into the collection/delivery area; 
when the delivery vehicle has moved into the collection/delivery area, determine whether or not the collection/delivery destination vehicle is present in the collection/delivery area;
when the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is present in the collection/delivery area, notify…the carrier of information on a parking position of a collection/delivery destination vehicle of the vehicles designated by the utilizer as a collection/delivery destination of the package; and
when the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is not present in the collection/delivery area, notify the terminal of the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the parking position of the collection/delivery destination vehicle, Reply to Office Action of August 9, 2021wherein the collection/delivery area is designated by at least one of a city, ward, town, village, and a zip code without specifying the parking position.
The claimed limitations, when viewed as a whole and combination thereof, are at least related to managing “commercial activity and interactions” between parties in the shipping industry. For example, the claimed limitations at least relate to business activities and commercial relationships within the transportation industry—Examiner is interpreting the commercial relationship between the shippers and carriers as “commercial interaction.” Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. See MPEP § 2106.04(a)(2)(II)(B). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment, the limitation(s), in (b) and (c) above, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 
Regarding Step 2A—Prong II, the following statement(s) have been taken from page 8 of the Response. “That is, any alleged abstract idea is implemented by, or used with, a particular machine that is integral to the claim. For example, a processor of a collection/delivery management server that manages sharing of spaces of vehicles and a terminal of a carrier who collects or7 Application No. 16/208,878Reply to Office Action of February 3, 202 Ldelivers a package in collaboration with the collection/delivery management server. Neither of these features can be reasonably interpreted as recited at a high level of generality.” 
Examiner respectfully disagrees with Applicant’s arguments that the claims integrate the abstract idea into a practical application, because there is no indication the combination of elements improves the functioning of a computer or improves any other technology or technical field. Wherein, Examiner respectfully submits the claimed invention, e.g., managing sharing of spaces of vehicles by a collection/delivery management server, is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II).
For example, independent claims 1 and 7 recite a “processor” and “computer” of a “collection/delivery management server” performing the processes of “notify[ing]…a carrier…information on collection/delivery area…; “detecting…the carrier…has moved into the collection/delivery area; and when the delivery vehicle has moved into the collection/delivery area determining whether or not the collection/delivery destination vehicle is present” to notify the carrier of operations to be performed, e.g., proceed to the parking location or suspend delivery. Wherein, the preceding limitations executed by the processor/computer are historically performed manually by carriers services in the shipping industry, i.e., mere automation of a manual process and a commonplace business method being applied on a general purpose computer. Moreover, the processes of determining operations to be performed based on data are typical processes executed by computer processors. Accordingly, Examiner respectfully disagrees that claims 1 and 7 improves the functioning of a computer or improves any other technology or technical field. 
Moreover, although claims 1 and 4-7 recite additional elements, the additional elements are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, i.e., receiving, transmitting, processing, and displaying data and determining operations to be performed, to create more efficient processes within the shipping industry, which merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. See MPEP §§ 2106.05(f) and 2106.05(h). For example,
Claim 1 recites, (i) “a processor” of (ii) “a collection/delivery management server that manages sharing of spaces of vehicles,” and (iii) “a terminal of a carrier
Claims 4-6 recite (v) “a terminal of the utilizer.”
Claim 7 recites the same additional elements as claim 1 above and further recites the additional element of (iv) “a computer.”
Consequently, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology or technical field. Therefore, the claims as a whole and combination thereof do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea under Step 2A—Prong II. 
Regarding Step 2B, the following statement(s) have been taken from pages 7 and 8 of the Response. “The claim includes the features "when the delivery vehicle has moved into the collection/delivery area, notify the terminal of the carrier of information on a parking position of a collection/delivery destination vehicle designated by the utilizer as a collection/delivery destination of the package, [and] when the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is not present in the collection/delivery area, notify the terminal of the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the parking position of the collection/delivery destination vehicle, wherein the collection/delivery area is designated by at least one of a city, ward, town, village, and a zip code without specifying the parking position." These features, for example, protect the privacy of the utilizer, avoiding "information related to the privacy of the utilizer from being provided unnecessarily" (see para 4), where "flexible collection and delivery of a collection/delivery package can be achieved" (see para 102). Thus, privacy protection in sharing of spaces of vehicles is improved.
apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. Examiner acknowledges that privacy protection is a by-product of the processes claimed, e.g., eliminating unnecessarily sharing of locations of a person’s vehicle. However, Examiner respectfully asserts a claimed improvement to privacy protection is an improvement to a business method process by a general-purpose computer. As stated above in Step 2A—Prong II, there is no indication that the additional elements, i.e., (i) thru (v) improves the functioning of a computer or improves any other technology or technical field. Wherein, the processes performed by the processor/computer of the server is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer” in the shipping industry. Moreover, their collective functions, i.e., receiving, transmitting, processing, and displaying data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, the improvement consideration provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed § 101 rejection, claims 1, 3-7, and 13 are ineligible subject matter under 35 U.S.C. § 101
Applicant’s arguments on pages 8 thru 10 of the Response, concerning the previous rejection of claims 1-7 under 35 U.S.C. § 103 have been fully considered are moot in view of the amended claims, because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further be discussed below in the detailed 35 U.S.C. § 103 rejection. Applicant argues that Oz  in view of Boccuccia does not teach the recited claim language of claim 1, specifically that the determination of whether the collection vehicle is present occurs after the delivery vehicle has moved into the collection area.  Boccuccia, ¶¶ [0024], [0028] and [0031] discloses that a server determines if a target vehicle has moved from a parking spot after a delivery vehicle has started its route within a general area identified by a zip code (i.e., when a delivery vehicle has moved into the collection/delivery area and queries continuously as the delivery vehicle nears the collection vehicle.  It then determines if the vehicle is present in the spot as expected.  Therefore, Boccuccia discloses the recited language of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, and 13 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1, 3-6, and 13 are directed to a system, i.e., a machine. Claim 7 is directed to a method. Accordingly, claims 1, 3-7, and 13 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea protecting privacy of a user by preventing unnecessary location information of their vehicle to distributed to parcel delivery companies. (PG Pub Specification, ¶ [0005]). Wherein, the processes to perform the abstract idea are certain methods of organizing human activity. The following limitations recite a method of organizing human activity:
notify…a carrier who collects or delivers a package…information on a collection/delivery area where a utilizer who requests collection or delivery of the package wants the package to be collected or delivered;
detect that a delivery vehicle by which the carrier…collects or delivers the package has moved into the collection/delivery area; 
when the delivery vehicle has moved into the collection/delivery area, determine whether or not the collection/delivery destination vehicle is present in the collection/delivery area;
when the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is present in the collection/delivery area, notify…the carrier of information on a parking position of a collection/delivery destination vehicle of the vehicles designated by the utilizer as a collection/delivery destination of the package; and
when the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is not present in the collection/delivery area, notify the terminal of the carrier of an instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the parking position of the collection/delivery destination vehicle, Reply to Office Action of August 9, 2021wherein the collection/delivery area is designated by at least one of a city, ward, town, village, and a zip code without specifying the parking position.
The preceding terms/phrases have been taken directly from the claim. Wherein, the claimed limitations, when viewed as a whole and combination thereof, are at least related to managing “commercial activity and interactions” between parties in the shipping industry. For example, the claimed limitations at least relate to business activities and commercial relationships within the transportation industry—Examiner is interpreting the commercial relationship between the shippers and carriers as “commercial interaction.” See MPEP § 2106.04(a)(2)(II)(B). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites (b) and (c) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claim 7, independent claim 7 is the method claim for the system claimed in independent claim 1 and share analogous limitations to those previously analyzed in Step 2A—Prong I above for independent claim 1. Accordingly, independent claim 7 recites an abstract idea for the same reasons as presented in Step 2A—Prong I for independent claim 1 and has been evaluated in Step 2A—Prong II below.
Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a processor” of (ii) “a collection/delivery management server that manages sharing of spaces of vehicles,” and (iii) “a terminal of a carrier,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) as being exemplified by “a central processing unit (CPU) or a digital signal processor (DSP).” (PG Pub Specification, ¶ [0064]). The specification further recites (ii) as having “a configuration of a general computer.” (PG Pub Specification, ¶ [0064]). The specification further recites (iii) as “a small computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, and a wearable computer (a smart watch and the like).” (PG Pub Specification, ¶ [0051]). 
Consequently, although the additional elements (i), (ii), and (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, generating, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (iii) amount to no more than “generally linking” the use of See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 7, as stated in Step 2A—Prong I the claim shares analogous limitations to those recited in independent claim 1 and recites the same additional elements to those disclosed in independent claim 1. Yet, the claim further recites additional element of (iv) “a computer.” Wherein, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the abstract idea into a practical application. For example, the specification discloses (iv) as a server. (Specification, ¶ [0064]). independent claim 7 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding claim 7, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (iv), to perform the emphasized functions in Step 2A—Prong I, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, independent claim 7 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 3-6 and 13, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.”
Although dependent claims 4 thru 6 recite the additional elements as previously analyzed in claim 1, these claims further recite the abstract idea and an additional element, i.e., (v) “a terminal of the utilizer.” Wherein, 
Claim 4 further refines the abstract idea by reciting, wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to notify…a utilizer that the collection or delivery of the package is suspended;
Claim 5 further refines the abstract idea by reciting, wherein, when the collection/delivery destination vehicle is not parked, the processor is configured to transmit, to…the utilizer, a notification to urge the utilizer to park the collection/delivery destination vehicle; and
Claim 6 further refines the abstract idea by reciting, wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to acquire information on the collection/delivery area reset by…the utilizer.
(v) as “a small computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, and a wearable computer (a smart watch and the like).” (PG Pub Specification, ¶ [0059]).
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., processing and displaying data. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 1, the limitations of dependent claims 4-6, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”).  Consequently, dependent claims 4 thru 6 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Moreover, the remaining limitations of claims 3 and 13 do not recite any additional elements other than those previously analyzed in their respective base claim(s). For example:
Claim 3 recites, wherein the processor is configured to: notify the terminal of the carrier of information on a collection/delivery unnecessary area where the utilizer does not want the package to be collected or delivered; and
when the collection/delivery destination vehicle has moved into the collection/delivery unnecessary area, notify the carrier of the instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle.
Claim 13 recites, wherein the processor is configured to facilitate transmission of terminal authentication information for unlocking the collection/delivery destination vehicle to the terminal of the carrier.
Accordingly, dependent claims 3-6 and 13 when viewed as a whole and ordered combination, further refines the abstract idea as disclosed in its respective base claim(s) by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to independent claim 1. Consequently, dependent claims 3-6 and 13 are directed to an abstract idea and has been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional element(s), i.e., (v), is recited at a high-level of generality to perform the italicized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount(s) to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and, thereby, the additional element(s) is/are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment dependent claims 3-6 and 13 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4, 6-7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al., hereinafter Oz, Pub. No. US 2018/0240067, in view of Boccuccia et al., hereinafter Boccuccia, Pub. No. US 2020/0074396. 
Regarding claim 1, Oz teaches [a]n information processing system (Oz, Figure 3A: Conti Cloud 340 – a cloud based package exchange system) comprising:
a processor of collection/delivery management server that manages sharing of spaces of vehicles (Oz, Figure 3A: cloud-based-package-exchange-service 340; and ¶ [0078]), the processor configured to notify, to a terminal of a carrier who collects or delivers a package in collaboration with the collection/delivery management server (Oz, Figure 3A: cloud system 340 and delivery driver device 315), information on a collection/delivery area where a utilizer who requests collection or delivery of the package wants the package to be collected or delivered (Oz, ¶¶ [0032], [0035], and [0047]). Wherein, Oz teaches a user selects the delivery method to have the package delivered to the vehicle’s location and a delivery service provider is sent an “expected vehicle location information upon being the winning bidder and before scheduling the client device of the delivery person.” Id.;
detect that a delivery vehicle by which the carrier using the terminal of the carrier collects or delivers the package has moved into the collection/delivery area (Oz, Claim1: “a GPS-based proximity module;” and ¶¶ [0003], [0054], and [0123]). Wherein, Oz teaches a GPS-based proximity module that tracks the location of a delivery driver and automatically wakes up the car upon the delivery vehicle entering a first threshold distance from the vehicle, “like 100 meters.” Id.; and
…determine whether or not the collection/delivery destination vehicle is present in the collection/delivery area (Oz, ¶ [0122]).
when…the collection/delivery destination vehicle is present in the collection/delivery area, notify…the carrier of information on a parking position of a collection/delivery destination vehicle of the vehicles designated by the utilizer as a collection/delivery destination of the package. (Oz, Fig. 3A: cloud-based-package-exchange-service 340; and ¶¶ [0003], [0038], [0046], [0054], [0087], and [0123]). Wherein, Oz teaches a user can have multiple vehicles and the cloud-based package-exchange-service automatically wakes up the user’s selected vehicle to blink its lights or honks its horn upon the delivery vehicle entering a first threshold distance from the vehicle (i.e., notify the carrier) so that the delivery driver can “locate the exact vehicle in a parking lot.” Id.
when…the collection/delivery destination vehicle is not present in the collection/delivery area…notify the terminal of the carrier to suspend the collection or delivery of the package without notifying the terminal of the carrier of the parking position of the collection/delivery destination vehicle2Application No. 16/208,878 Reply to Office Action of August 9, 2021(Oz, ¶¶ [0047], [0093], [0097], and [0122]). Wherein, Oz teaches the Box2Go app on the delivery vehicle (i.e., terminal of a carrier) queries a server to determine a current location of a target vehicle on the day of delivery and when the server indicates the  the target vehicle is not within a delivery zone identified by a city on a delivery address (i.e., collection/delivery area designated by one of a city…and zip code) the delivery is “skipped and marked for differed mail delivery” (i.e., notify the terminal of the carrier to suspend). Id. Accordingly, the terminal of the carrier is not provided with the new parking position of the customer vehicle when the customer is not in the delivery zone. 
Oz further teaches the server does not disclose the current GPS coordinates of the target vehicle to the delivery person via the package delivery application on the delivery person’s device. Id.
Yet, Oz does not teach, however, in the same field of endeavor, i.e., delivery services, Boccuccia teaches: 
when the delivery vehicle has moved into the collection/delivery area, determine whether or not the collection/delivery destination vehicle is present in the collection/delivery area (Boccuccia, ¶¶ [0024], [0028] and [0031]). Wherein, Boccuccia teaches a server determines if a target vehicle Id.
when the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is present in the collection/delivery area, notify the terminal of the carrier of the vehicle’s location as the carrier nears the vehicle (Boccuccia, ¶¶ [0024], [0030], [0032], and [0033]). Wherein, Boccuccia teaches when the delivery vehicle in on the route within a general are (i.e. deliver vehicle moved into the collection/delivery area) the delivery service vehicle (i.e., terminal of the carrier) queries the customer vehicle’s position and the server returns the customer vehicle location. Id.
when the delivery vehicle has moved into the collection/delivery area and the collection/delivery destination vehicle is not present in the collection/delivery area, notify…the carrier of an instruction to suspend (Boccuccia, ¶¶ [0024], [0028-36], and [0044-45]). Wherein, Boccuccia teaches if the target vehicle has moved from the parking lot after a delivery vehicle has started its route in a general area identified by a zip code (i.e, when a delivery vehicle has moved into the collection/delivery area), then the delivery service vehicle (i.e., terminal of the carrier) automatically modifies the route to alert the driver to “bypass delivery to the customer vehicle.” Id.
wherein the collection/delivery area is designated by at least one of a city, ward, town, village, and a zip code without specifying the parking position (Boccuccia, ¶¶ [0031] and [0032]). Wherein, Boccuccia teaches a delivery service vehicle having a route in a general area identified by a zip code and providing the general area does not include providing the location of the customer vehicle, the location of the customer vehicle may be determined upon deployment of the delivery service vehicle. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine when a target vehicle is within or has moved from the delivery area while the delivery service vehicle is on its route within a general area, without the general area specifying the parking position before a query is made to a server while the delivery vehicle is en-route, and modify the route to alert the carrier of to bypass delivery to the moved target vehicle, modifying Oz to that of Boccuccia, “to confirm that the customer vehicle is still located at the site” and “to optimize the delivery route…based on that information.” (Boccuccia, ¶ [0027] and [0033]).
Regarding claim 4, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Yet, Oz does not teach, however, Boccuccia further teaches wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to notify a terminal of the utilizer that the collection or delivery of the package is suspended (Boccuccia, ¶¶ [0035] and [0036]). Wherein, Boccuccia teaches after the delivery service person via the delivery vehicle (i.e., terminal of the carrier) receives the via text message, email, social media, or the like” (i.e., terminal of the utilizer) of a missed delivery. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a customer to receive indication of a missed delivery, modifying Oz to that of Boccuccia, for prompting the customer of an additional opportunity “to intercept the delivery” by providing the customer with “the delivery route and approximate arrival times at various locations.” (Boccuccia, ¶ [0036]).
Regarding claim 6, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Yet, Oz does not teach, however, Boccuccia further teaches wherein, when the terminal of the carrier is notified of the instruction to suspend the collection or delivery of the package, the processor is configured to acquire information on the collection/delivery area reset by a terminal of the utilizer (Boccuccia, ¶¶ [0034] and [0035]). Wherein, Boccuccia teaches when a customer delivery location is changed by the customer vehicle (i.e., terminal of the utilizer) the delivery service person via the service delivery vehicle (i.e., terminal of the carrier) is presented a modified delivery route that either excludes or includes the new delivery location (i.e., collection/delivery area reset). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the delivery vehicle with a modified delivery route, modifying Oz to that of Boccuccia, to exclude the delivery or include the new area for delivery to determine if the new area “would compromise timely and efficient delivery of other parcels for delivery.” 
Regarding claim 7, Oz further teaches ...notifying, by a computer of a collection/delivery management server… (Oz, Fig. 3A: cloud-based package-exchange-service 340, e.g. servers). All remaining limitations of claim 7 are analogous to those disclosed in claim 1 above. Accordingly, claim 7 is rejected under the same analysis as presented in claim 1. 
Regarding claim 13, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the processor is configured to facilitate transmission of terminal authentication information for unlocking the collection/delivery destination vehicle to the terminal of the carrier (Oz, ¶¶ [0045], [0050], and [0124]). Wherein, Oz teaches the cloud-based system authenticates the delivery driver and transmits unlocking command to the delivery driver’s device for unlocking the vehicle. Id.
Regarding claim 16, the combination of Oz and Boccuccia teaches a system comprising:
the information processing system according to claim 13 (See rejection for claim 13); and 
the collection/delivery destination vehicle (Oz, Figure 3A: consumer’s/user’s vehicle 252; and ¶ [0035]), wherein the collection/delivery destination vehicle includes: 
a short distance communication interface (Oz, ¶¶ [0024] and [0034] – dongle module and body control module) configured to communicate with the terminal of the carrier and receive the terminal authentication information from the terminal of the carrier (Oz, ¶¶ [0026], [0044], [0060] Id.; 
a locking/unlocking device configured to unlock the collection/delivery destination vehicle (Oz, ¶ [0063]). Wherein, Oz teaches a vehicle has a door/trunk lock. Id.; and 
a controller (Oz, Figure 3A: Conti Cloud 340) configured to: store device authentication information (Oz, ¶ [0046] – stores a pool of virtual keys in at least one database), authenticate the terminal of the carrier based upon the stored device authentication information and the received terminal authentication information (Oz, ¶ [0045-46]) , and transmit a locking/unlocking signal to the locking/unlocking device based on the authentication result for unlocking the collection/delivery destination vehicle (Oz, ¶ [0055-56).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Boccuccia, see claim 1 above, further in view of Klingenberg et al., hereinafter Klingenberg, Pub. No. US 2008/0004995.
Regarding claim 3, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Oz further teaches wherein the processor is configured to:…notify the terminal of the carrier of the instruction to suspend Oz, ¶ [0122]). Wherein, Oz teaches the Box2Go app on the delivery vehicle (i.e., terminal skipped and marked for differed mail delivery” (i.e., notify the terminal of the carrier to suspend). Id. 
Yet, Oz does not teach, however, Boccuccia further teaches wherein the processor is configured to:…and when the collection/delivery destination vehicle has moved into the collection/delivery unnecessary area, notify…the carrier of the instruction to suspend the collection or delivery of the package without notifying the terminal of the carrier of the information on the parking position of the collection/delivery destination vehicle (Boccuccia, ¶¶ [0034], [0035], and [0056]). Wherein, Boccuccia teaches when the customer vehicle changes “location from its original site 302 to another area 304,” (i.e., moved into an unnecessary area) the carrier is provided a modified delivery route by the delivery vehicle that excludes the new area and the parcel may be retained for future delivery. Id.  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to receive a change in location of a customer vehicle to a new location, i.e., an unnecessary delivery location, by the delivery service vehicle (i.e., terminal of the carrier), modifying Oz to that of Boccuccia, for excluding the new area when “the new area 304 would compromise timely and efficient delivery of other parcels….” (Boccuccia, ¶ [0035]). 
Yet, the combination of Oz and Boccuccia does not teach, however, in the same field of endeavor, i.e., delivery services, Klingenberg teaches notify the terminal of the carrier of information on a collection/delivery unnecessary area where the utilizer does not want the package to be collected or delivered (Klingenberg, ¶¶ [0078] thru Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a delivery change notice, modifying the combination of Oz and Boccuccia to that of Klingenberg, for redirecting packages to allow the consignee to update the delivery address. (Klingenberg, ¶ [0091]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Boccuccia et al., see claim 1 above, further in view of Zhang, Pat. No. US 10,643,171.
Regarding claim 5, the combination of Oz and Boccuccia teach the information processing system according to claim 1. Yet, the combination does not teach, however, in the same field of endeavor, i.e., delivery services, Zhang teaches wherein, when the collection/delivery destination vehicle is not parked, the processor is configured to transmit, to a terminal of the utilizer, a notification to urge the utilizer to park the collection/delivery destination vehicle (Zhang, Figure 5, steps 230 and 510 thru 550; Col. 4: line 59 thru 66; Col. 15: lines 39 thru 40; and Col. 16: line 26 thru line 65). Wherein, Zhang teaches when a user device comprising “any processor-driven device” (i.e., collection/delivery destination vehicle) has departed the collection delivery area (i.e., not parked), then the user is displayed an alert via the user device to re-enter and remain in “the delivery area within a certain time to receive the delivery” (i.e., to park). Id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628